                    Case 19-11240-LSS         Doc 118         Filed 06/12/19     Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :         Chapter 11
                                                          :
FTD Companies, Inc.                                       :         Case No. 19-11240 (LSS)
                                                          :
                                                          :         Jointly Administered
                                                          :         NOTICE OF APPOINTMENT OF
          Debtor(s).                                      :         COMMITTEE OF UNSECURED
----------------------------------                        :         CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 United Parcel Services, Inc., Attn: Jill Termini, 55 Glenlake Parkway, NE, Atlanta, GA
                   30328, Phone: 404-829-6455, Fax: 404-828-6912

2.                 Atlas Flowers, Inc. d/b/a Golden Flowers, Attn: Gabriel Becerra, 2600 NW 79th Ave,
                   Doral, FL 33122, Phone: 305-599-0193, Fax: 305-477-0616

3.                 Farm Direct Corp., Attn: Roger Wright, 9500 S. Dadeland Blvd, Miami, FL 33156, Phone:
                   305-670-3211, Fax: 305-670-3229

4.                 Veritiv Corporation, Attn: Darin Ball, 1000 Abernathy Rd NE Bldg. 400, Ste 1700,
                   Atlanta, GA 30328, Phone: 770-391-8355

5.                 Ad Results, Media, LLC, Attn: Michael Kropko, 320 Westcott Street, Suite 101, Houston,
                   TX 77007, Phone: 713-783-1800

6.                 Legacy Staffing Solutions LLC, Attn: Evelin Valdivieso, 218 Westinghouse Blvd., Suite
                   205, Charlotte, NC 28273, Phone: 704-919-0346

7.                 Packaging Corp. of America, Attn: Giacomo (Jack) Mauro, 1 N. Field Ct., Lake Forest, IL
                   60045, Phone: 847-482-2134, Fax: 847-440-5498




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Timothy Fox for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: June 12, 2019

Attorney assigned to this Case: Timothy Fox, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Dan DeFranceschi, Esq., Phone: 302-651-7700, Fax: 302-651-7701
